             Case 2:19-cr-00090-MCE Document 100 Filed 04/12/21 Page 1 of 4


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for EVA CHRISTIAN
 7

 8

 9
                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:19-CR-00090
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) SUPPLEMENTAL PRETRIAL RELEASE
13
           v.                          ) SUPERVISION CONDITIONS;
14                                     ) FINDINGS AND
                                       ) ORDER
15
     EVA CHRISTIAN                     )
16                                     )
                      Defendants.      )
17   __________________________________) Judge: Hon. Carolyn K. Delaney
18
                                         STIPULATION
19

20         Upon recommendation of Pretrial Services and consent of the government, it is
21   hereby stipulated that the pretrial release conditions be modified to include Exhibit A,
22
     Special Conditions of Release. The conditions, listed in Exhibit A, are as follows:
23

24
        1. You must report to and comply with the rules and regulations of the Pretrial Services
25         Agency;
26
        2. You must report by telephone to the Pretrial Services Agency on the first working
27         day following your release from custody;
28




                                                -1-
         Case 2:19-cr-00090-MCE Document 100 Filed 04/12/21 Page 2 of 4


 1   3. You are released to the third-party custody of Sherise Griffith and you must reside
 2      with your custodian and not move or absent yourself from this residence for more
        than 24 hours without the prior approval of the pretrial services officer;
 3

 4   4. You must cooperate in the collection of a DNA sample;
 5
     5. You must restrict your travel to Eastern District of California unless otherwise
 6      approved in advance by the pretrial services officer;

 7
     6. You must not apply for or obtain a passport or any other travel documents during
 8      the pendency of this case;

 9
     7. You must not possess, have in your residence, or have access to a
10      firearm/ammunition, destructive device, or other dangerous weapon; additionally,
        you must provide written proof of divestment of all firearms/ammunition currently
11
        under your control;
12
     8. You must refrain from excessive use of alcohol or any use of a narcotic drug or
13
        other controlled substance without a prescription by a licensed medical practitioner;
14      and you must notify Pretrial Services immediately of any prescribed medication(s).
15      However, medicinal marijuana prescribed and/or recommended may not be used;

16   9. You must submit to drug and/or alcohol testing as approved by the pretrial services
17      officer. You must pay all or part of the costs of the testing services based upon your
        ability to pay, as determined by the pretrial services officer;
18

19   10. You must not associate or have any contact with victims or witnesses in this pending
         federal case, unless in the presence of counsel or otherwise approved in advance by
20
         the pretrial services officer;
21
     11. You must report any contact with law enforcement to your pretrial services officer
22
         within 24 hours;
23
     12. Following your release from custody, you must complete a 14-day quarantine period
24
         at your residence. During this 14-day quarantine period, you must remain inside
25       your residence at all times except for medical needs preapproved by the Pretrial
26       Services Officer. You must comply with any and all telephonic and virtual (video)
         reporting instructions given to you by the Pretrial Services office;
27

28




                                             -2-
             Case 2:19-cr-00090-MCE Document 100 Filed 04/12/21 Page 3 of 4


 1      13. Following the 14-day quarantine period, you must attempt to obtain a COVID-19
 2          test with a medical provider at a location approved by the Pretrial Services Officer,
            and you must report the results of your COVID-19 test to Pretrial Services
 3
            immediately upon receipt;
 4
        14. Upon completion of the 14-day quarantine period and after you have submitted a
 5
            negative COVID-19 test result to Pretrial Services, you must participate in the
 6          following location monitoring program component and abide by all the
 7          requirements of the program, which will include having a location monitoring unit
            installed in your residence and a radio frequency transmitter device attached to your
 8
            person. You must comply with all instructions for the use and operation of said
 9          devices as given to you by the Pretrial Services Agency and employees of the
10
            monitoring company. You must pay all or part of the costs of the program based
            upon your ability to pay, as determined by the pretrial services officer;
11

12          CURFEW: You must remain inside your residence every day from 5:00pm to
13          8:00am, or as adjusted by the pretrial services officer for medical, religious services,
14          employment or court-ordered obligations.
15
        15. You must participate in the Better Choices court program and comply with all the
16          rules and regulations of the program. You must remain in the program until released
            by a pretrial services officer. In accordance with this condition, you must appear
17
            before the Deborah Barnes, on May 18, 2021 at 11:00am.
18
            1. .
19

20
     All other conditions of pretrial release are to remain in force and effect.
21
     IT IS SO STIPULATED.
22

23
     Dated: April 9, 2021                       Respectfully submitted,
24

25
                                                /s/ Kelly Babineau
26                                              KELLY BABINEAU
                                                Attorney for Eva Christian
27

28




                                                  -3-
             Case 2:19-cr-00090-MCE Document 100 Filed 04/12/21 Page 4 of 4


 1   Dated: April 9, 2021                /s/ Brian Fogerty
 2
                                         BRIAN FOGERTY
                                         Assistant U.S. Attorney
 3

 4
     Dated: April 9, 2021                /s/ Renee Basurto
 5                                       RENEE BASURTO
                                         U.S. Pretrial Release Officer
 6

 7

 8                                     ORDER
 9

10         IT IS SO FOUND AND ORDERED
11   Dated: April 9, 2021
                                            _____________________________________
12                                          CAROLYN K. DELANEY
13
                                            UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          -4-
